                 Case 1-18-44972-ess              Doc 14        Filed 11/10/18          Entered 11/11/18 00:17:35

                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 18-44972-ess
Sandra L Taranto                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: adobson                      Page 1 of 1                          Date Rcvd: Nov 08, 2018
                                      Form ID: 277                       Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 10, 2018.
db              Sandra L Taranto,   638 Tysens Ln,   Staten Island, NY 10306-4616

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
9396136         E-mail/Text: ebnbankruptcy@ahm.honda.com Nov 08 2018 18:22:28      American Honda Finance,
                 c/o Rosa Villanueva,   Attn: Bankruptcy,   PO Box 168088,    Irving, TX 75016-8088
                                                                                             TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 10, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 8, 2018 at the address(es) listed below:
              Alan Nisselson    on behalf of Trustee Alan Nisselson anisselson@windelsmarx.com,
               theston@windelsmarx.com;tmoss@windelsmarx.com;n159@ecfcbis.com;jryan@windelsmarx.com
              Alan Nisselson    anisselson@windelsmarx.com,
               theston@windelsmarx.com;tmoss@windelsmarx.com;n159@ecfcbis.com;jryan@windelsmarx.com
              Kevin Zazzera    on behalf of Debtor Sandra L Taranto kzazz007@yahoo.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
                                                                                            TOTAL: 4
                Case 1-18-44972-ess                     Doc 14           Filed 11/10/18    Entered 11/11/18 00:17:35


  Information to identify the case:
  Debtor 1              Sandra L Taranto                                                  Social Security number or ITIN   xxx−xx−5173
                        First Name   Middle Name    Last Name                             EIN _ _−_ _ _ _ _ _ _
  Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                        First Name   Middle Name    Last Name
  (Spouse, if filing)
                                                                                          EIN   _ _−_ _ _ _ _ _ _
  United States Bankruptcy Court            Eastern District of New York
                                                                                          Date case filed for chapter 7 8/29/18
  Case number:          1−18−44972−ess



                                                  NOTICE OF HEARING ON
                                               REAFFIRMATION AGREEMENT(S)

NOTICE IS HEREBY GIVEN THAT:

A hearing concerning a reaffirmation agreement (or agreements) of the kind specified in § 524 of the Bankruptcy Code,
will be held before the Honorable Elizabeth S. Stong, United States Bankruptcy Judge, on December 11, 2018 at 10:00
AM at the following location:
United States Bankruptcy Court, 271−C Cadman Plaza East, Courtroom 3585 − 3rd Floor, Brooklyn, NY
11201−1800
A hearing to approve the reaffirmation agreement(s) is required because:
          The debtor was not represented by an attorney during the course of negotiating the agreement(s), or

          The debtor was represented by an attorney during the course of negotiating the agreement(s), but a
          presumption of undue hardship arose under § 524(m) of the Bankruptcy Code and the debtor's attorney
          failed, in Part C of the reaffirmation agreement, to certify that, notwithstanding the presumption, the
          debtor is able to make the payments required under the reaffirmation agreement.
          Other:


The debtor's attendance at the hearing is required. Failure by the debtor to appear will result in the disapproval by the
court of the subject agreements(s).

If, prior to the hearing date, an amended reaffirmation agreement is filed which clearly states that in the debtor's attorney's
opinion the debtor is able to make the required payments, the hearing will be marked off the Court's calendar. In such
event, there is no need to appear at the hearing and the amended reaffirmation agreement will become effective upon
filing with the Court without further Court order. 11 U.S.C. § 524(k)(3)(J).


Dated: November 8, 2018

                                                                                 For the Court, Robert A. Gavin, Jr., Clerk of Court




 BLreafagr.jsp [Notice of Hearing on Reaffirmation Agreement rev. 02/01/17]
